[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                          AUGUST 9, 2005
                                        No. 03-14815                     THOMAS K. KAHN
                                                                             CLERK


                    D. C. Docket No. 02-00017-CR-FTM-29-DNF




UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

MARK LEE FOREMAN,

                                                                    Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Middle District of Florida


                                      (August 9, 2005)

Before TJOFLAT, PRYOR and ALARCON*, Circuit Judges.

____________________
       *Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
PER CURIAM:

       AFFIRMED. See 11th Cir. R. 36-1.1




   1
     11th Cir. R. 36-1 provides:
        When the court determines that any of the following circumstances exist:
                (a) judgment of the district court is based on findings of fact that are not clearly
erroneous;
                (b) the evidence in support of a jury verdict is sufficient;
                (c) the order of an administrative agency is supported by substantial evidence on the
                    record as a whole;
                (d) summary judgment, directed verdict, or judgment on the pleadings is supported
by the record;
                (e) judgment has been entered without a reversible error of law; and an opinion
                    would have no precedential value, the judgment or order may be affirmed or
                    enforced without opinion.


                                                 2